Exhibit 10(a)

 

 

AMENDMENT XXV

 

Effective November 1, 2005

 

Amendment XXV to the Automatic Reinsurance Agreement, effective April 1, 1984,
between ReliaStar Life Insurance Company (Reinsurer) and ReliaStar Life
Insurance Company of New York (Company).

 

The parties to the Reinsurance Agreement recognize that certain language was
inadvertently left out of Amendment XXIV and have agreed to correct Amendment
XXIV by adding the missing language via Amendment XXV.

 

It is hereby agreed that effective on and after November 1, 2005 the Reinsurance
Agreement shall be amended as follows:

 

Article I Paragraph 2, is amended for policies issued on and after the effective
date of this Amendment, as follows:

 

Except as specified in Paragraph 5, whenever coverage is available under this
Agreement, as specified in Paragraph 1 of this Article I, the company shall cede
and the Reinsurer shall automatically accept the excess over the Company’s
designated maximum retention up to the maximum automatic binding limits
specified in Exhibit I. In addition, it is agreed that Company may enter into
reinsurance arrangements whereby Company will cede risks to certain reinsurers
prior to ceding Company’s excess retention to Reinsurer. To the extent the
Company’s designated maximum retention is exceeded after ceding amounts under
any other reinsurance arrangements, Reinsurer shall accept amounts in excess of
Company’s retention as provided in this Agreement.

 

Except as herein specified, all the terms and conditions of the Reinsurance
Agreement shall apply, and this Amendment is to be added to and made part of the
aforesaid Agreement.

 

In witness of the above, ReliaStar Life Insurance Company and ReliaStar Life
Insurance Company of New York have by their respective officers executed and
delivered this Amendment XXV in duplicate on the dates indicated below, with an
Effective date of November 1, 2005

 

RELIASTAR LIFE INSURANCE

COMPANY

 

RELIASTAR LIFE INSURANCE

COMPANY OF NEW YORK

By:

/s/     Richard Lau

 

By:

/s/     Richard Lau

 

Richard Lau

 

 

Richard Lau

Title:

Vice President & Actuary

 

Title:

Vice President & Actuary

 

 

 

 

 

Date:

7-10-06

 

Date:

7-10-06

Attest:

/s/     Mary Broesch

 

Attest:

/s/     Mary Broesch

 

Mary Broesch

 

 

Mary Broesch

Title:

Vice President & Actuary

 

Title:

Vice President & Actuary

 

 

 

 

 

Date:

July 10, 2006

 

Date:

7-10-06

 

 

 

 

 